DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo et al. (US Pub No 2017/0057783 A1) in view of Webster et al. (US Pat No 8,251,186 B2). Fargo discloses an elevator car (60) of an elevator system (fig. 2-4), comprising: 
Re claim 1, 
Re claims 4, 11, further comprising two or more car bodies disposed between the cross head assembly and the plank assembly (figs. 2-4).
Re claims 5, 12, wherein each upright assembly includes: two or more vertically extending upright members (fig. 4 shows two upright members for each upright assembly); and, a plurality of upright braces (connecting structures between the two upright members in fig. 4) extending between the upright members.
Re claim 8, one or more guide rails (16); an elevator car (60) operably connected to and movable along the one or more guide rails, the elevator car including: a car body (body of 60); a car frame (structure surrounding 60 in fig. 2-4) supportive of the car body, the car frame including: two or more opposing upright assemblies (fig. 4: each assembly defined by the two vertical columns on each side of the frame); a crosshead assembly (fig. 4: horizontal bar above the car and connecting the upright assemblies) disposed above the car body; and a plank assembly (fig. 4: frame below the car and connecting the upright assemblies) disposed below the car body; two or more elevator car guides (80,80B,82) disposed at the elevator car configured for contact with the guide rail during normal operating conditions of the elevator system (par [0037]: the guides would contact with 16 during operation).
Fargo does not disclose:
Re claims 1, 8, a plurality of seismic retainers affixed directly to each of the upright assemblies, separate and spaced apart from the two or more elevator car guides, the plurality of seismic retainers configured for a non-contact relationship with a guide rail of the elevator system during normal operation of the elevator system, and configured to contact the guide rail during a seismic or rope sway event thus reacting loads applied to the guide rail during the seismic or rope sway event; wherein an elevator car guide of the two or more elevator car guides is disposed at each vertical end of the car frame; and wherein the 
Re claims 2, 9, wherein the seismic retainer includes a retainer slot having a retainer slot width greater than a blade width of the guide rail disposed in the retainer slot.
Re claims 3, 10, wherein three or more seismic retainers are disposed at each upright assembly.
Re claims 6, 13, wherein the plurality of seismic retainers are disposed at the plurality of upright braces.
However, Webster teaches an elevator assembly (title):
Re claims 1, 8, two or more elevator car guides (200; col 2 ln 15-183 describes having a plurality of guides) disposed at the elevator car configured for contact with the guide rail during normal operating conditions of the elevator system; and a plurality of seismic retainers (16; col 2 ln 15-183 describes having a plurality of adapter kits) affixed directly to each of the upright assemblies (Fargo fig. 4 discloses the guides 80,80B,82 affixed directly to the upright assemblies, Webster teaches the seismic retainer accompanying the guides), separate and spaced apart from the two or more elevator car guides (fig. 3 shows the rollers are separate and spaced apart from 16), the plurality of seismic retainers configured for a non-contact relationship with a guide rail of the elevator system during normal operation of the elevator system (the guide rails are described to be accommodated in channel 18, which would not be contacting the rail since the rollers are engaging with the rails to guide the car vertically during normal operation), and configured to contact the guide rail during a seismic or rope sway event thus reacting loads applied to the guide rail during the seismic or rope sway event (col 5 ln 4-6); wherein an elevator car guide of the two or more elevator car guides is disposed at each vertical end of the car frame (Fargo fig. 4 shows the guides at 
Re claims 2, 9, wherein the seismic retainer includes a retainer slot (18) having a retainer slot width greater than a blade width of the guide rail disposed in the retainer slot (the guide rails are described to be accommodated in channel 18, which would not be contacting the rail since the rollers are engaging with the rails to guide the car vertically during normal operation).
Re claims 3, 10, wherein three or more seismic retainers are disposed at each upright assembly (Fargo fig. 4 discloses at least three guides 80B on each upright assembly, Webster teaches the seismic retainer accompanying the guides).
Re claims 6, 13, wherein the plurality of seismic retainers are disposed at the plurality of upright braces (Fargo fig. 4 discloses the guides 80B at the upright braces, Webster teaches the seismic retainer accompanying the guides).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ seismic retainers, as taught by Webster, to provide additional support that would prevent the car from derailing while the building is swaying.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo et al. (US Pub No 2017/0057783 A1)  in view of Webster et al. (US Pat No 8,251,186 B2) and Det et al. (US Pub No 2015/0239710 A1). Fargo as modified teaches the elevator car (as cited above). Fargo as modified does not disclose:
Re claim 15, further comprising one or more wear pads disposed in the retainer slot.

 Re claim 15, further comprising one or more wear pads (36,38) disposed in the retainer slot (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the wear pads, as taught by Det, to extend the life of the retainer slot by reducing wear upon frictional interaction between the retainer slot and the rail. 

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
Pages 6-7 of the Remarks, Applicant argues the prior arts do not disclose the newly added claim limitation. Examiner respectfully disagrees. Please see the Rejection above for details as to how the prior arts read on this limitation. In particular, both Fargo and Webster discloses multiple guides, one being placed at each vertical ends of the car frame. Webster teaches the seismic retainer being associated with each guide. Teaching this to Fargo would position at least two seismic retainer, one per guide, between the two guides.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654